Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims 1 and 10 was given by Applicants Attorney William Wood during the interview on September 01, 2021.

The application has been amended as follows: 
Claim 1, lines 10-11: “the average thickness of the platinum black layer in the edge region is less than 2X the average thickness of the platinum black layer in the central planar region;” 
has changed to
-- the average thickness of the platinum black layer in the edge region is less than 2X the average thickness of the platinum black layer in the central planar region, so that the working electrode mutes oxygen response and reduces edge growth while operating the analyte sensor; --  

Claim 10, lines 12-13: “the average thickness of the platinum black layer in the edge region is less than 2X the average thickness of the platinum black layer in the central planar region;” 
has changed to 
-- the average thickness of the platinum black layer in the edge region is less than 2X the average thickness of the platinum black layer in the central planar region so that the working electrode mutes oxygen response and reduces edge growth while operating the analyte sensor; --
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments starting on Page 9 of the response filed on June 30, 2021 reviewed carefully and the amendments of the claims 1, 10, 14 and 19 filed on June 30, 2021 would overcome the claim objections and rejections based on  35 USC §112 and 35 USC §103.
Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being: 
A method of making an analyte sensor apparatus, the method comprising the steps of providing a base substrate having a well disposed therein, forming a working electrode in the well based on platinum composition formed from an electrodeposition process, the electrode comprises a central planar region having a first thickness and an edge region having a second thickness that surrounds the central planar region, and the average thickness of the platinum black layer in the edge region is less than 2X the average thickness of the platinum black layer in the central planar region so that the working electrode mutes oxygen response and reduces edge growth, forming an analyte sensing layer on the working electrode, and forming an analyte modulating layer on the analyte sensing layer. 

Regarding claim 10, the allowable feature being:
A method of making an analyte sensor apparatus, the method comprising the steps of, providing a base substrate formed from a planar sheet of a dielectric material and having a well disposed therein, forming a working electrode in the well comprises a platinum composition formed from an electrodeposition process, the platinum electrode composition comprises a central planar region having a first thickness and an edge region having a second thickness, the central planar 

Prior art of record Wang (US 20080026473) teaches an analyte sensor such as amperometric glucose sensor having a plurality of layered elements including a comb co-polymer membrane element, designed to modulate a chemical reactions as well as method for making the electrodes by electrodeposition and using such sensors in in vivo. However, Wang does not teach a method of depositing platinum black using electrodeposition method or a sensor electrode having two different thicknesses. 
Prior art of record Sing (US 4789437) teaches a pulse electrodeposition method to deposit platinum or other group of metals. However, Sing fails to teach electrodes for analyte sensing or an electrode having two different thicknesses.  
Prior art of record Rao (US 20110288391) teaches a microelectrode array including a plurality of pads, a shank portion and a plurality of electrical traces, wherein the electrode sites and the electrical traces are electrically connected to corresponding electrode sites to corresponding pads. However, Rao does not teach any analyte sensor or an electrode having two different thicknesses.
Prior art of record Willis (US 20100213079) teaches an electronic system for the measurement of analyte concentration that includes an electrochemical cell having a working electrode coated with a protein layer and a diffusion limiting barrier covering the protein layer, and a counter electrode, a voltage source, and a circuit system which measures the dynamic voltage output to the counter electrode within 
Therefore, Claims 1 and 10 are allowed and claims 2-9 and 11-20 are allowed as they inherit all the limitations of claims 1 and 10 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendments to the Drawings FIG. 1A, FIG. 10, claims 1, 10, 14 and 19 and the specifications have been accepted and the Drawing objections, specification objections and claim objections have been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729